Citation Nr: 1514568	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Service connection for esophagitis and gastroesophageal reflux disease (a gastrointestinal disorder), to include as secondary to the service-connected duodenal ulcer and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1989 to September 1989, from October 1989 to January 1990, from November 1990 to October 1991, from July 1992 to August 1992, from May 1994 to November 1994, from July 1999 to December 1999, from January 2001 to July 2001, from September 2001 to May 2002, from February 2003 to August 2003, and from November 2004 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Roanoke, Virginia, RO has jurisdiction of the current appeal.  The Board has reviewed the both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

In December 2011, the Board remanded the case in order for the Veteran to be afforded a Travel Board hearing.  See February 2008 VA Form 9.  The Veteran was scheduled to appear at the Roanoke, Virginia, RO for a personal hearing before a Veterans Law Judge; however, in August 2012, prior to the hearing, the Veteran withdrew the request for a Travel Board hearing.  See August 2012 VA Form 21-0820; 38 C.F.R. § 20.704(e) (2014).

In December 2013, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) to obtain additional medical records and provide the Veteran with a VA examination.  The Board finds that the AOJ substantially complied with the December 2013 Board remand directive to obtain additional medical records; however, as discussed in more detail below, the AOJ did not substantially comply with the December 2013 Board remand as it pertains to affording the Veteran an adequate VA examination.  

Based on statements made by the Veteran, the December 2013 Board decision construed the claim for a gastrointestinal disorder on appeal to include reflux disease and lack of a gag reflex.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007).  The appeal is REMANDED to the AOJ.  


REMAND

The Veteran contends that service connection for a gastrointestinal disorder is warranted because he has a disability manifested by esophagitis with chronic reflux that is related to military service.  Specifically, the Veteran asserted that the current esophagitis with chronic reflux is related to treatment for the same symptoms in service.  See January 2015 appellant's brief.  Alternatively, the Veteran contends that esophagitis and chronic reflux are secondary to the service-connected duodenal ulcer and hiatal hernia.  See March 2007 VA Form 21-4138.

Service treatment records dated in November 2004 and February 2005 show a diagnosis of esophagitis.  The Veteran was afforded a VA examination for the claimed esophagitis in November 2005.  At that time, the Veteran reported heartburn and acid reflux.  The November 2005 VA examiner found no objective evidence of a gastrointestinal disorder, specifically no findings of reflux or esophagitis.  The remainder of medical evidence during the course of the appeal does not include a diagnosis of esophagitis; however, a July 2006 Naval Medical Center treatment record indicates treatment for esophageal reflux, and a September 2007 VA treatment record notes treatment for absence of a gag reflex.  

In December 2013, the Board remanded the issue on appeal for a VA examination and opinion on the nature and etiology of the gastrointestinal disorder and whether the Veteran's previously diagnosed esophagitis resolved prior to the filing of the claim in September 2005, and if not, whether a gastrointestinal disorder is related to military service.

The Veteran underwent a VA examination in January 2014 and reported that he was diagnosed with reflux disease several years earlier and continued to have symptoms of this disorder.  Upon examination in January 2014, the VA examiner diagnosed the Veteran with gastrointestinal reflux disease (GERD) and noted that the Veteran did not have a current diagnosis of esophagitis.  The January 2014 VA examiner also indicated that a diagnosis of esophagitis prior to July 11, 2006 could not be confirmed, as no records of previous endoscopic studies were available and there was no evidence of a diagnosis of esophagitis in 2006, 2007, or anytime thereafter.  The January 2014 VA examiner opined that, if the Veteran was diagnosed with esophagitis in the past, it had resolved prior to July 11, 2006; however, the VA examiner did not indicate whether there was a diagnosis of esophagitis from the date of claim in September 2005 to July 2006.  

The January 2014 VA examiner also opined that lack of gag reflex is less likely than not related to military service, or to treatment for esophagitis during service in November 2004 and February 2005.  In reaching this conclusion, the January 2014 VA examiner noted that the Veteran was first seen for a complaint of lack of gag reflex in September 2007 and that a neurological evaluation was normal.  The January 2014 VA examiner further explained that lack of gag reflex is not related to the Veteran's history of chronic reflux and that the Veteran himself reported that he had not had gag reflex since childhood.  The January 2014 VA examiner stated that esophageal reflux is not known to cause lack of gag reflex.  

The VA examiner did not provide an opinion as to whether the diagnosed GERD is related to service, to include treatment for esophagitis in November 2004 and February 2005.  Accordingly, the Board finds that the January 2014 VA examination report, as it relates to the etiology of GERD, did not comply with the December 2013 Board remand, and is inadequate.  A new VA medical examination with opinion is necessary to assist the Board in determining the etiology of the Veteran's GERD.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).

Furthermore, the Veteran has raised the theory that a current gastrointestinal disorder is secondary to the service-connected duodenal ulcer and hiatal hernia.  See March 2007 VA Form 21-4138.  As such, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A VA medical opinion is needed to help determine whether GERD or any other gastrointestinal disorder was caused or aggravated (permanently worsened beyond a normal progression) by the service-connected duodenal ulcer or hiatal hernia. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with opinion in order to assist in determining the etiology of any current gastrointestinal disorder, to include GERD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that the current GERD or any other gastrointestinal disability had its onset in service or is otherwise related to service?  The VA examiner should specifically comment on the relationship between GERD or any current gastrointestinal disorder and in-service treatment for esophagitis in November 2004 and February 2005.  

b.  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected duodenal cyst or hiatal hernia caused the current GERD or any other gastrointestinal disability?

c.  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected duodenal cyst or hiatal hernia aggravated (that is, permanently worsened in severity) the current GERD or any other gastrointestinal disability?

2. Thereafter, the issue of service connection for a gastrointestinal disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).    This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

